EXAMINER COMMENTS
This action is responsive to the Response filed on 03/26/2021. Claims 1-10, 12, 14, 16-17, 19-21 are pending; claims 11, 13, 15, and 18 have been canceled. Claims 1, 10, and 17 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
In Applicant's response dated 03/26/2021 (hereinafter Response), Applicant amended Claims 1, 3-4, 8, 10, 12, 14, 16-17, 19, and 21; and argued against all objections and rejections previously set forth in the Office Action dated 12/28/2020.
Applicant’s amendment to claims 1, 3-4, 8, 10, 12, 14, 16-17, 19, and 21 to further clarify the metes and bounds of the invention are acknowledged.
Response to Amendment/Arguments
In response to Applicant's amendment to cure the 35 U.S.C. § 112 rejection(s) of claim(s) 1-3, 5-6, and 8-9, the arguments (see Response page 10) are persuasive, and the 35 U.S.C. § 112 rejection(s) of the claim(s) is respectfully withdrawn.
In response to Applicant’s amendment to overcome the 35 U.S.C. § 103 rejection(s) of claims 1-10, 12, 14, 16-17, 19-21, the arguments (see e.g. Response page 11, bottom; page 14 ) are persuasive, and the 35 U.S.C. § 103 rejection(s) of the claim(s) is respectfully withdrawn.
There being no further grounds of rejection, claims 1-10, 12, 14, 16-17, 19-21 are allowable.

REASONS FOR ALLOWANCE
10.	The following is an examiner's statement of reasons for allowance: 
The nearest art of record, ADIKA and TOMASZEWSKI have been fully discussed in previous Office actions. Neither ADIKA nor TOMASZEWSKI, considered individually or in reasonable combination, teach or suggest (paraphrasing) comparing the interaction pattern of a first website {based on the actions of a plural of users} with the interaction pattern of a second website {based on the actions of the plural users and a first user} and generating a demonstration video of the first website for the first user to be displayed when the first user visits the first website for the first time as required by the independent claims.
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RENEE CHAVEZ can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMY M LEVY/Primary Examiner, Art Unit 2179